DETAILED ACTION

Prosecution Status
In response to a Restriction Requirement, Applicant elected group II (claims 1-2, 4-16, 18, and 20, and newly added claims 21-23), drawn to a dynamic traffic and schedule management system. See Response to Restriction, filed 2/6/2021.  A non-final Office action was mailed on 03/17/2021 in which all of the claims (1-2, 4-16, 18, and 20-23) were rejected.  Applicant has responded by submitting Amendments to the Claims and Remarks, received 06/26/2022, which are now the subject of this Office action.  In the Amendment, claims 2, 10, 12, 15-16, 18, and 20-22 have been canceled; claims 24-34 are newly presented.  Accordingly, claims 1, 4-9, 11, 13-14, and 23-34 are currently pending and under consideration.   

Final Office Action
This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

Response to Amendment
The amendment to the claims filed on 06/26/2022 does not comply with the requirements of 37 CFR 1.121(c) because the claims include new claims with underlining.  Amendments to the claims must comply with 37 CFR 1.121(c) which states, in part:
	Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.

Notwithstanding, in order the promote compact prosecution, and because in this instance the non-compliance does not create confusion in the record, the Examiner has examined the claims rather than mailing a Notice of Non-Compliance.  

Claim Objections
All claims are objected to because of they contain grammatical errors and must be corrected to ensure the claims are clear and concise.
For example, claim 10 recites “wherein perform an associated action. . .”. 
For example, claim 13 recites “wherein perform an associated action further comprising . . .”
In claim 34: “wherein perform an associated action further comprising the processor . . .”
In regard to claim drafting, the Examiner notes that in general, the first time a limitation (i.e. an element, component, characteristic, etc.) is introduced in a claim it must be introduced with “a” or “an,” when grammatically appropriate.  Subsequently, references to previously-introduced limitations should be preceded by either “said” or “the”.   Moreover, consistent (i.e., identical) terminology should be used throughout the claims when referring to a given element to ensure that the claims particularly point out and distinctly claim the subject matter, as required under 35 USC § 112.
In regard to claim drafting, the Examiner notes that in general, the first time a limitation (i.e. an element, component, characteristic, etc.) is introduced in a claim it must be introduced with “a” or “an,” when grammatically appropriate.  Subsequently, references to previously-introduced limitations should be preceded by either “said” or “the”.   Moreover, consistent (i.e., identical) terminology should be used throughout the claims when referring to a given element to ensure that the claims particularly point out and distinctly claim the subject matter, as required under 35 USC § 112.
 Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-9, 11, 13-14, and 23-34 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, the examiner is to perform an analysis (Step 1, Step 2A (Prong One and Prong Two), and Step 2B) to evaluate whether the claims are drawn to patent-eligible subject matter.

Step 1 – Evaluate whether the claimed subject matter fails within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.
In the instant case, claims 1, 4-9, 11, 13-14, and 23-34 appear to be directed to a process/method. Consequently, the analysis proceeds to the two-step framework previously set forth in Alice/Mayo.

Revised Step 2A: Prong One – Evaluate Whether the Claim Recites a Judicial Exception 
To determine whether a claim recite an abstract idea, examiners are to (a) identify the specific limitations the claims under examination that the examiner believes recites an abstract idea and (b) determine whether the identified limitations falls within one of the following subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain method of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal integration (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities of behaviors; business relationships); maintaining personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim 1, as currently amended, is illustrative of the presently claimed subject matter:
A method of optimizing and mitigating traffic and scheduling for cargo and transport-unit comprising:
a processor coupled with a memory capable of accessing a user’s device, a transport-unit’s data, a shipper/receiver facility and shipment data; the method comprising:
accessing the facility’s associated load-list and selecting a load with at least one pending stop; when determined by the processor the stop not having an assigned schedule, conforming to a set of rules to assign the most efficient schedule to the stop according to said rules;
selecting the load’s first pending trip and generating by the processor a list of compatible routes, and dynamically determining the trip’s required travel time for each compatible route from the current location of the dispatched transport-unit to the trip’s destination by factoring in the transport-unit’s associated limitation;
dynamically measuring by the processor, the trip’s progress by calculating the remaining time from the current time to the trip’s deadline and comparing it with the route that has the least required travel time to determine an arrival-status for the transport-unit, wherein the arrival-status includes an “on time”, and an “unrecoverable delay,” and
based on the determined status and factoring in the arrival-status of other compatible displayed transport-units performs and associated action.

The method, as best understood, requires a practitioner to perform steps of:

accessing a shipper/receiver facility’s load list;

selecting the load’s first pending trip and generating a list of compatible routes;

dynamically determining the trip’s required travel time for each compatible route from the current location of the dispatched transport-unit to the trip’s destination by factoring in the transport-unit’s associated limitation;

dynamically measuring the trip’s progress by calculating the remaining time from the current time to the trip’s deadline and comparing it with the route that has the least required travel time to determine an arrival-status for the transport-unit, wherein the arrival-status includes an “on time”, and an “unrecoverable delay”; and 

based on the determined status and factoring in the arrival-status of other compatible displayed transport-units performs and associated action.

In essence, the claims are directed to a process for optimizing a loading/unloading plan by monitoring transport-unit progress and arrival status, and then scheduling and initiating loading/unloading based on the monitoring.
But for the recitation of “a processor coupled with a memory,” and use of the processor the preform the steps, all of the remaining claim limitations are directed to and may be categorized as a method for organizing human activity because they are directed to monitoring a route of a transportation vehicle and managing a loading/unloading schedule.  Here, the claims are directed to managing communications between a carrier/transporter and a consigner/receiver.  This concept falls squarely within this category.  In regard to the dependent claims, they only further limit the abstract idea, but do not make it any less abstract.
Additionally, the Examiner notes that the steps of identifying (1) accessing a shipper/receiver facility’s load list, (2) dynamically determining the trip’s required travel time for each compatible route, (3) dynamically measuring the trip’s progress by calculating the remaining time from the current time to the trip’s deadline and comparing it with the route that has the least required travel time to determine an arrival-status for the transport-unit, and (4) based on the determined status and factoring in the arrival-status of other compatible displayed transport-units performs and associated action, are the mental steps that could be performed entirely in the human mind, for example, by a docking manager.  CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1373 [99 USPQ2d 1690] (Fed. Cir. 2011) (“Computational methods which can be performed entirely in the human mind are the types of methods that embody the ‘basic tools of scientific and technological work’ that are free to all men and reserved exclusively to none.”) (quoting Gottschalk v. Benson, 409 U.S. 63, 67 [175 USPQ 673] (1972)).  The further dependent claims merely further specify and limit the abstract idea, but make it no less abstract.
Accordingly, the claim requires further analysis under Prong Two.

Revised Step 2A: Prong Two – If the Claim Recites a Judicial Exception, Evaluate Whether the Claim Recites Additional Elements that Integrate the Exception into a Practical Application of that Exception.
A claim that integrates a judicial into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  In this instance, the claims merely require the steps to be performed by “the processor.”  These generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  In this instance, the use of the computer system does not improve the functioning of the computer, but rather, only generally links the use of the abstract production parts management technique to a computer environment.

Step 2B: If the Claim is directed to a Judicial Exception, Evaluate Whether the Claim Provides an Inventive Concept.
If a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether the provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  
	In applying step two of the Alice/Mayo analysis, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).  Generally, “[i]f a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer components, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user).
 	Accordingly, the examiner has searched the claim(s) to determine whether there are any “additional features” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea[] cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”  Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’)”).  Furthermore, “[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
	For this step, examiners have been instructed to rely on what the courts have recognized, or those in the art would recognize, as elements that are performing activities and/or functioning considered to be well-understood, routine, and conventional.  The courts have, for instance, recognized the following computer functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner:
performing repetitive calculations, 
receiving, processing, and storing data,
electronically scanning or extracting data from a physical document, 
electronic recordkeeping, 
automating mental tasks, and
receiving or transmitting data over a network, e.g., using the Internet to gather data.
See MPEP § 2106.05(d)(II).
In regard to claims 1, 4-9, 11, 13-14, and 23-34  these claims recite that at least one of the steps is performed by “the processor.”  In each instance, any additional recitation of computer elements recited in the claims is merely a generic computer component that is equivalent to stating “apply in with a computer,” which the Supreme Court has ruled is not sufficient to transform an abstract idea into eligible subject matter.  See Alice.  
  Furthermore, the computer is recited with a high level of generality. See Specification, ¶ 00119, stating “[t]he different embodiments may be implemented using any hardware device or system capable of running program code 918.”  The use of a machine or apparatus that contributes only nominally or insignificantly to the execution of the claimed method weighs against eligibility. See Bilski v. Kappos, 130 S. Ct. 3218, 3230.  Consequently, here, the recitation of a computer components is merely an insufficient attempt to limit the abstract idea to a technological environment.  Moreover, “considered as an ordered combination, the computer components of [applicant’s] method add nothing that is not already present when the steps are considered separately.”  Alice v. CLS Bank, 134 S. Ct. 2347, 110 USPQ2d 1976, 1985 (2014).   Consequently, the Examiner concludes that the claims do not recite significantly more than the abstract idea, and consequently, is ineligible for patenting.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-9, 11, 13-14, and 23-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claim 1 recites a method, but lists a processor as a component of the invention.  Consequently, the claims are directed toward an apparatus and process.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 USC §112, second paragraphs.  See MPEP 2173.05(p), citing IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005).  It is advised that applicant amend the claims such that it is not ambiguous as to whether infringement would occur when one creates the system or rather, when the user actually uses the apparatus to performed the recited steps.
Further in regard to claim 1, the claim recites “the facility’s associated load-list”  This limitation does not have proper antecedent basis.  It is unclear if this is introducing a new element or referring to a previously recited element, such as “a shipper/receiver facility and shipment data.”  Clarification is required.  
Further in regard to claim 1, the claim recites “when determined by the processor the stop not having an assigned schedule.”  This language is grammatically incorrect, rendering the claim indefinite.
Claim 1 further recites “the stop” and “the most efficient schedule.”  These limitations do not have proper antecedent basis. It is unclear if this is introducing a new element or referring to a previously recited element (i.e. “at least one pending stop”).
Claim 1 further recites “the load’s first pending trip” and “the trip’s required travel time for each compatible route.”  These limitations do not have proper antecedent basis. It is unclear if these phrases are introducing new elements or referring to previously recited elements.  Further, the claim recites “the load’s first pending trip,” then recites “a list of compatible routes,” then then refers to “the trip’s . . .” and “the route.”  The inconsistent use of the terms renders the claims indefinite.  
Claim 1 further recites “the current location,” the dispatched transport-unit,” “the trip’s destination” and “the transport-unit’s associated limitation.”  These limitations do not have proper antecedent basis. It is unclear if these phrases are introducing new elements or referring to previously recited elements.
Additional, in regard to claim 1, the claim recites “the trip’s progress,” “the remaining time,” “the current time,” “the trip’s deadline,” “the route that has the least required travel time,” and “the determined status,” and “the arrival-status of other compatible dispatched transport-units.”  These limitations do not have proper antecedent basis and it is unclear if these phrases are introducing new elements or referring to previously recited elements.
In regard to the dependent claims, they are similarly replete with indefinite language.  The Examiner has addressed these ambiguities in regard to claim 1.  For example, in claim 6, the claim recites “the route’s restriction” and “that particular section.”  These limitations do not have proper antecedent basis.  It is unclear what section “that particular section” is referencing.  Moreover, it is unclear if these phrases are introducing new elements or referring to previously recited elements.
 The Examiner notes that the noted ambiguities are exemplary rather than comprehensive.  Applicant must review all claim limitations to ensure they use consistent language, proper antecedent basis, proper grammar, and are clear and concise.   
Claims 11 recites “DSR 9-18”.  Claim 26 recites “DSR 6A-6S, 7-7B, 8.”  It is unclear how these letters and numbers limit the claims.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 34 recites, in part, the “processor measuring the facility's resource loading/unloading performance for each completed load category and transport-unit type and adjust the price offer for a load according to the determined required task time.”  The Examiner has reviewed the Specification and Drawings, but is unable to find support for this feature.  Accordingly, this feature constitutes new matter and must be deleted.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 11, 13-14, and 23-34 are rejected under 35 U.S.C. 103 as being unpatentable over Millhouse et al. (US 2019/0164128 A1) in view of Augustine et al., US 2018/0144630 A1, hereinafter Augustine.

In regard to claim 1, as best understood, Millhouse discloses:
A method of optimizing and mitigating traffic and scheduling for cargo and transport-unit comprising:
a processor (see ¶ 0036, disclosing “[t]he product tracking service 102 may be implemented as any combination of computer hardware and software” for example, “using instructions executed at a control circuit”)  coupled with a memory (see ¶ 0038, disclosing “memory storage device”) capable of accessing a user’s device, a transport-unit’s data, a shipper/receiver facility and shipment data (see ¶ 0038, disclosing memory storage device . . . is coupled to the transceiver”) method comprising:
accessing the facility’s associated load-list and selecting a load with at least one pending stop; when determined by the processor the stop not having an assigned schedule, conforming to a set of rules to assign the most efficient schedule to the stop according to said rules (see ¶ 0011, disclosing “automatically assign loading facilities and determine schedules (or the controlling or activating automated vehicles to perform tasks) to efficiently and effective load unload merchandise at a distribution center, warehouse, or retail store:”);
selecting the load’s first pending trip and generating by the processor [a list of] a compatible route[s], and dynamically determining the trip’s required travel time for [each] the compatible route from the current location of the dispatched transport-unit to the trip’s destination by factoring in the transport-unit’s associated limitation (see ¶ 0023, disclosing “an estimated time of arrival (ETA) of the vehicle is determined at the shipping destination based upon a current sensed location of the products and traffic conditions associated with the vehicle”);
dynamically measuring by the processor, the trip’s progress by calculating the remaining time from the current time to the trip’s deadline and comparing it with the route that has the least required travel time to determine an arrival-status for the transport-unit (see ¶ 0050, disclosing “[k]nowing the route the truck is schedule to take allows the tracking service to compute or determine an ETA.  This time changes over time, and may be re-calculated at periodic intervals as, for example, traffic or weather conditions change”), 
based on the determined status and factoring in the arrival-status of other compatible displayed transport-units performs and associated action (see ¶ 0063, disclosing “the system at the distribution center prioritizes the delivery based upon the estimated arrival time and the priority of the cargo (freight)”).
Millhouse fails to disclose:
wherein the route is among a list of compatible routes, and determine the time for each compatible route on the list.
Augustine discloses wherein the route is among a list of compatible routes (see ¶ 0046, disclosing “a set of possible travel direction the prescribed location”; see also ¶ 0049, disclosing “taking into consideration [ ] different routes), and determine the time for each compatible route on the list (see ¶ 0046, disclosing determining “buffer times”).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present invention to have included the route is among a list of compatible routes, and determine the time for each compatible route on the list, as disclosed by Augustine, in order to consider all possible routes to the destination.  Such a feature ensure resources are used efficiently.

In regard to claim 4, Millhouse further discloses consideration of recoverable delay variable factors (see ¶ 0021).

In regard to claim 5, Millhouse fails to disclose the processor conforming to a set of rules to detect “recoverable delay variable factor” status and issuing an associated alert.
Augustine further the processor conforming to a set of rules to detect “recoverable delay variable factor” status and issuing an associated alert (¶ 0051, disclosing “enable vehicle location mechanism 302 to programmatically trigger corresponding notifications and necessary assistance to one or more of the [interested parties]”).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present invention to have included the processor conforming to a set of rules to detect “recoverable delay variable factor” status and issuing an associated alert, as disclosed by Augustine, in order to detect a delayed, arrive or no-show situation.  Augustine, ¶ 0045. Such a feature would improve ensure resources are used efficiently.

In regard to claim 6, Millhouse fails to disclose the processor applying the transport-unit’s associated limitation impact on travel time, to determine the arrival time on any upcoming section of the route, and applying the route’s restriction existing at the predicted time when the transport-unit is to arrive in that particular section in place of the route’s current-time restriction.
 Augustine further the method of claim 1 further comprising the processor applying the transport-unit’s associated limitation impact on travel time, to determine the arrival time on any upcoming section of the route, and applying the route’s restriction existing at the predicted time when the transport-unit is to arrive in that particular section in place of the route’s current-time restriction (see ¶ 0047, disclosing “road conditions” are limited to roads within each of the boundaries).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present invention to have processor applying the transport-unit’s associated limitation impact on travel time, as disclosed by Augustine, in order to detect a more accurate ETA.  Such a feature would improve any system that relies upon the timely arrival of vehicles. 

In regard to claim 7, Augustine further discloses the method of claim 1 wherein selecting a load with at least one pending stop further comprising the processor detecting when a matched transport unit to the load no longer can comply with the load’s deadline (see ¶ 0052, disclosing “Safe” state and ¶ 0053 disclosing “Recoverable” state).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present invention to detect when a matched transport unit to the load no longer can comply with the load’s deadline, as disclosed by Augustine, in order to detect a late arrival.  Such a feature would improve any system that relies upon the timely arrival of vehicles. 

In regard to claim 8, Augustine further discloses the method of claim 5 further comprising the processor adjusting the transport-unit’s driver quality in the memory when the driver has not taken the mitigating action in time and the status has changed to the “unrecoverable delay” (see ¶ 0054, disclosing “vehicle location mechanism 302 determines the vehicle to be in the ‘Non-recoverable’ state” and subsequently provides a notification regarding the “no-show” situation).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present invention adjusting the transport-unit’s driver quality in the memory when the driver has not taken the mitigating action in time and the status has changed to the “unrecoverable delay”, as disclosed by Augustine, in order to avoid a no-show situation.  Such a feature would improve any system that relies upon the timely arrival of vehicles. 

In regard to claim 9, Augustine discloses the method of claim 1 wherein perform an associated action further comprising the processor adjusting transport-unit’s quality in the memory when the “unrecoverable delay” status has occurred due to the transport-unit breakdown (see ¶ 0054, disclosing “vehicle location mechanism 302 determines the vehicle to be in the ‘Non-recoverable’ state” and subsequently provides a notification regarding the “no-show” situation).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present invention adjusting the transport-unit’s quality in the memory when the driver has not taken the mitigating action in time and the status has changed to the “unrecoverable delay”, as disclosed by Augustine, in order to avoid a no-show situation.  Such a feature would improve any system that relies upon the timely arrival of vehicles. 

In regard to claim 11, Augustine further discloses method of claim 1 wherein conforming to a set of rules to assign the most efficient schedule to the stop according to said rules further comprising the processor applying at least one rule form the Dynamic Scheduling Rules “DSR 9-18” (see ¶¶ 0048-0056).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present invention to assign the most efficient schedule to the stop according to said rules further comprising the processor applying at least one rule form the Dynamic Scheduling Rules, as disclosed by Augustine, in order to ensure resources are used efficiently.  Such a feature would improve any system that relies upon the timely arrival of vehicles. 


In regard to claim 13, Millhouse further discloses the method of claim 1 wherein performing an associated action further comprises the processor generating a proceed order instruction in accordance to the transport-unit arrival status and associated resource availability (see ¶¶ 0064-0071).

In regard to claim 23, Millhouse further discloses the processor conforming to a set of rules to commit to or dynamically switch a time-slot for the transport unit within the transport-unit’s associated time-range (see ¶ 0053, disclosing “if a product is going to quickly spoil, the next available gate may be assigned”)

In regard to claim 24, Millhouse further discloses the method of claim 23 further comprising the processor assigning the time-slot according to the transport-unit's arrival-position (see ¶ 0063, disclosing “estimated time of arrivals for various trucks may be ranked from soonest (in time) to latest (in time)”) and the load's priority (see ¶ 0051-0053, disclosing “priority parameters).

In regard to claim 25, Millhouse further discloses the method of claim 23 further comprising the processor assigning the time-slot to the transport-unit by finding the least expensive choice from a list of determined possible variations (see ¶ 0041, disclosing “trucks with high priority items (e.g. perishable items or item in high demand) may be prioritized over other items).

In regard to claim 26, Millhouse further discloses the method of claim 1 wherein perform an associated action further comprises the processor conforming to at least one rule from the Dynamic Scheduling Rules (see ¶ 0037, disclosing “priority parameters”).

In regard to claim 27, Millhouse further discloses the method of claim 26 further comprising the processor dynamically determining all available and compatible schedules and creating a list of compatible time-slots for the associated transport-unit (see ¶ 0051-0053, disclosing “priority parameters).  

In regard to claim 28,  discloses the method of claim 27 further comprising the processor committing the transport-unit to a compatible time-slot before it arrives at the destination (see ¶ 0040, disclosing “the control circuit 108 is further configured to assign an unloading gate 120 at the destination”)

In regard to claim 29, Augustine further discloses the method of claim 1 wherein perform an associated action further comprising the processor dynamically adjusting the transport-unit's associated schedule when the arrival-status has changed to the "unrecoverable delay” (see ¶ 0054, disclosing “vehicle location mechanism 302 determines the vehicle to be in the ‘Non-recoverable’ state” and subsequently provides a notification regarding the “no-show” situation).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present invention adjusting the transport-unit’s schedule when the status has changed to the “unrecoverable delay”, as disclosed by Augustine, in order to adjust the unloading schedule for the inevitable late arrival.  Such a feature would improve any system that relies upon the timely arrival of vehicles. 

In regard to claim 30,  Millhouse further discloses the method of claim 1 wherein perform an associated action further comprising the processor mitigating the load's next-in-line stop's schedule by factoring in the current stop's arrival status and the associated facility's resource availability (see ¶¶  0038-0041)

In regard to claim 31, Millhouse further discloses the method of claim 13 further comprising the processor adjusting the issued proceed order instruction for the transport-unit when the schedule is changed (see ¶¶ 0038-0041).

 In regard to claim 32, Millhouse further  discloses the method of claim 1 wherein based on the determined status and factoring in the arrival-status of other compatible dispatched transport-units perform an associated action further comprising the processor assigning an arrival-position to the transport unit for the earliest available scheduling (see ¶ 0063, disclosing “estimated time of arrivals for various trucks may be ranked from soonest (in time) to latest (in time)”).

In regard to claim 33, Millhouse fails to disclose the processor generating an instruction on how to mitigate the detected "recoverable delay variable factor."
Augustine discloses: 
the processor generating an instruction on how to mitigate the detected "recoverable delay variable factor” (see ¶ 0045, disclosing “notifications are pushed . . . to ensure the vehicle’s return to the prescribed pickup location on time”).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present invention to have included the processor generating an instruction on how to mitigate the detected "recoverable delay variable factor”, as disclosed by Augustine, in order to ensure the vehicle’s return to the prescribed pickup location on time.  Augustine, ¶ 0045.  Such a feature would improve ensure the efficient use of resources are used efficiently.


Distinguishable Subject Matter
The subject matter of claims 14 and 34 appears distinguishable from the prior art of record.  Thus, the Examiner has not made a prior art rejection under 35 USC §102 or §103.  However, these claims are subject to rejections under 35 USC 101 and 35 USC 112.    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ayoub, US 2020/0051005 A1 (Yard asset management)
Mains Jr., US 2016/0110976 A1 (Method, apparatus, systems for tracking freight)
Jones, US 2015/0161696 A1 (Transportation service matching with arrival estimation adjusted for external factors)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Zare whose telephone number is 571-270-3266.  The examiner can normally be reached on weekdays from 9 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/Scott A Zare/		8/18/2022

Scott A Zare
Primary Examiner, Art Unit 3687